Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 of the present application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-11 and 14-17 of the US Patent 10,265,138.
The following table shows in detail the correspondence between claim 2 of the present application and claims 1-4 of the above US Patent. The mapping of other claims is also shown, but in less detail for brevity purposes.
Present Application
Patent 10,265,138
2. A computer-implemented method, comprising:
obtaining a center position of a first subvolume included in a plurality of subvolumes for a three-dimensional (3D) holographic model registered to a patient;
sampling a 3D texture at the center position, the 3D texture based on raw image data from a particular slice layer included in a plurality of slice layers of a medical scan of the patient; 
comparing a first texture sample value to a threshold value; and 
in response to determining the first texture sample value is lower than the threshold value, identifying the first subvolume to be skipped during 
1. A computer-implemented method for utilizing a virtual-three dimensional image in a real-world environment to guide medical procedures, comprising:
creating and displaying a three-dimensional holographic model of the patient utilizing the received image data...;

2. (ii) determining whether to skip a respective subvolume of the plurality of subvolumes...;
3. The method according to claim 2, wherein determining whether to skip the respective subvolume of the plurality of subvolumes comprises determining whether to skip the respective subvolume 
4. The method according to claim 3, wherein determining whether to skip the respective subvolume of the plurality of subvolumes comprises determining whether to skip the respective subvolume based on comparing the value sampled at a center of the respective subvolume with a threshold value.

8-11
16
14-17


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, independent claims 2, 9 and 16 recite “comparing a first texture sample value to a threshold value”. It is not clear whether the first texture sample value comes from the first subvolume or from any other subvolume. Since it is clear that it comes from the first subvolume, the examiner suggests the following amendment: “comparing a first texture sample value of the sampled 3D texture to a threshold value”.
Other claims are also rejected under 112(b) by virtue of their dependency.

Allowable Subject Matter
Claims 2-21 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest skipping a subvolume during rendering of a three-dimensional (3D) holographic model by sampling a 3D texture at the center of the subvolume, wherein the 3D texture is based on raw image data from a particular slice layer included in a plurality of slice layers of a medical scan of a patient, and skipping the subvolume if a first texture sample value of the sampled 3D texture is lower than a threshold value.
The closest prior art is US publication 2018/0078316 by Schaewe et al. This reference discloses a 3D holographic model registered to a patient and rendered via an augmented reality (AR) display device (see pars. 5, 7, 55-56, 59 and 82). Schaewe et al., however, does not disclose skipping subvolumes for the 3D holographic model by sampling a 3D texture at the center of the subvolumes and comparing its value to a threshold in the manner recited in independent claims 2, 9 and 16.
Additionally, Kruger et al. (“Acceleration Techniques for GPU-based Volume Rendering”, 2003, IEEE Visualization) disclose a technique for empty-space skipping in texture-based volume rendering. However, this technique is different from sampling a 3D texture at the center of a subvolume and comparing it to a threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
See the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591. The examiner can normally be reached Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613